404 F.2d 350
Willian Richard EAGEN, Plaintiff-Appellant,v.N. L. HALE, Warden, Defendant-Appellee.
No. 26810.
United States Court of Appeals Fifth Circuit.
Dec. 18, 1968.

Robert E. Varner, Montgomery, Ala., for plaintiff-appellant.
MacDonald Gallion, Atty. Gen., John C. Tyson, II, Asst. Atty. Gen., Montgomery, Ala., for defendant-appellee.
Before RIVES, BELL and MORGAN, Circuit Judges.
PER CURIAM:


1
This is an appeal by an Alabama convict from the district court's denial of his petition for the writ of habeas corpus.  We affirm.


2
In this pre-Escobedo, pre-Miranda case, appellant was convicted by a jury upon his signed confession and plea of guilty of murder, in the Circuit Court of Montgomery County, Alabama.  He was sentenced to life imprisonment.  Appellant filed a petition for the writ of error coram nobis in the trial court, and after a full evidentiary hearing at which appellant was present and represented by appointed counsel, the petition was denied.  The Alabama Supreme Court affirmed in Eagen v. State, 280 Ala. 438, 194 So.2d 842 (1966).


3
Appellant applied for the writ of habeas corpus in the U.S. District Court alleging the same grounds for relief as he had argued in his coram nobis proceedings.  A pre-trial conference was held at which it was stipulated that the matter was to be determined solely upon the transcript of the coram nobis hearing in the Circuit Court of Montgomery County.


4
After considering the pleadings in the transcript and findings of the state court, the district court denied the appellant's application for habeas corpus in an order setting forth the court's findings and conclusions.  Appellant seeks a reversal of the district court's judgment.


5
A review of the complete record and transcript of the hearing in the state court reveals no clear error in the findings and judgment of the district court or the state court.  Therefore, the judgment of the district court is affirmed.


6
Affirmed.